Attorney's Docket Number: 0941-3985PUS2
Filing Date: 2/4/2020
Claimed Domestic Priority: 9/28/2018 (16147027 CON)
Claimed Foreign Priority: NONE
Applicant: Ching et al. 
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, 9, 21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9, 10, and 13 of U.S. Patent No. 10910375. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘375 patent teach all of the limitations of the respective instant claims in generally similar terms according to the table below.
Instant claims
1
2
3
5
6
7
9
21
23
‘375 claims
1
1
1
13
3
4
7
10
9


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-12, 14, 15, 21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2018/0090569) in view of Rodder et al. (US 2015/0364542).
With regard to claim 1, Yang teaches, in Figs 6 and 7, a semiconductor device, comprising: a plurality of nanostructures (220, 225) stacked over a substrate (100) in a vertical direction; a source/drain terminal (250) adjoining the plurality of nanostructures; and a gate structure (230, 240, 223) around the plurality of nanostructures, the gate structure comprising: a metal cap (223) connecting adjacent two of the plurality of nanostructures; a metal layer (230) partially surrounding the plurality of nanostructures; and a gate dielectric layer (240) around the plurality of nanostructures.
Yang does not explicitly teach that the metal cap is separated from the plurality of nanostructures by the gate dielectric layer.
Rodder teaches, in Fig 1C, that the metal cap is separated (130) from the plurality of nanostructures (110) by the gate dielectric layer (120) to, “control a work function of the stacked nanosheet FET,” ([0052]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Yang with the gate dielectric layer location of Rodder to control a work function of the FET.
With regard to claim 2, Yang teaches, in Figs 6 and 7, that one of the plurality of nanostructures has a first width (W1) and the metal cap has a second width (W2) which is less than the first width ([0075]).
With regard to claim 3, Yang teaches, in Figs 6 and 7, that the metal layer has a different work function than the metal cap ([0039], [0079]).
With regard to claim 4, Yang teaches, in Figs 6 and 7, that the metal layer includes two protruding portions which are between the adjacent two of the plurality of nanostructures and separated by the metal cap (see Fig 7).
With regard to claim 5, Yang teaches, in Figs 6 and 7, that the metal cap and the metal layer contact the gate dielectric layer.
With regard to claim 6, Yang teaches, in Figs 6 and 7, that the plurality of nanostructures is located in a first region of the substrate (II).
Yang does not explicitly teach a plurality of second nanostructures stacked over a second region of the substrate in the vertical direction; a second source/drain terminal adjoining the plurality of second nanostructures; and a second gate structure around the plurality of second nanostructures, the second gate structure comprising: a second metal cap connecting adjacent two of the plurality of second nanostructures; and a second metal layer partially surrounding the plurality of second nanostructures.
However, the plurality of second nanostructures stacked over a second region of the substrate in the vertical direction; a second source/drain terminal adjoining the plurality of second nanostructures; and a second gate structure around the plurality of second nanostructures, the second gate structure comprising: a second metal cap connecting adjacent two of the plurality of second nanostructures; and a second metal layer partially surrounding the plurality of second nanostructures is met my a mere duplication of the essential working parts of the Yang device.
Since, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, and has no patentable significance unless a new and unexpected result is produced, it would have been obvious to the ordinary artisan to duplicate the parts of Yang. See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
With regard to claim 7, Yang teaches, in Figs 6 and 7, that the metal cap and the second metal cap have a substantially same work function (here they are a mere repetition of parts and so meet the limitation).
With regard to claim 10, Yang teaches, in Figs 6 and 7, a semiconductor device, comprising: a plurality of nanostructures (220, 225) stacked over a substrate (100) in a vertical direction, the plurality of nanostructures comprising a first nanostructure (220) and a second nanostructure (225) over the first nanostructure; and a gate structure (230, 240, 223) over the plurality of nanostructures, the gate structure comprising: a metal cap (223) between the first nanostructure and the second nanostructure; a metal layer (230) partially surrounding the first nanostructure and partially surrounding the second nanostructure, wherein the metal cap overlays a center portion of the first nanostructure and the metal layer overlays end portions of the first nanostructure (see Fig 7); and a first gate dielectric layer surrounding the first nanostructure.
Yang does not explicitly teach that the first gate dielectric layer includes a portion interposed between a bottom surface of the first nanostructure and a top surface of the metal cap.
Rodder teaches, in Fig 1C, that the first gate dielectric layer (120) includes a portion interposed between a bottom surface of the first nanostructure (110) and a top surface of the metal cap (130) to, “control a work function of the stacked nanosheet FET,” ([0052]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Yang with the gate dielectric layer location of Rodder to control a work function of the FET.
With regard to claim 11, Yang teaches, in Figs 6 and 7, that the plurality of nanostructures is located in a first region of the substrate (II).
Yang does not explicitly teach a plurality of second nanostructures stacked over a second region of the substrate in the vertical direction, the plurality of second nanostructures comprising a third nanostructure and a fourth nanostructure over the third nanostructure; and a second gate structure over the plurality of second nanostructures, the second gate structure comprising: a second metal cap between the third nanostructure and the fourth nanostructure, wherein the second metal cap has a smaller dimension than the third nanostructure and the fourth nanostructure in a channel width cross section; and a second metal layer partially surrounding the third nanostructure and partially surrounding the fourth nanostructure.
However, the a plurality of second nanostructures stacked over a second region of the substrate in the vertical direction, the plurality of second nanostructures comprising a third nanostructure and a fourth nanostructure over the third nanostructure; and a second gate structure over the plurality of second nanostructures, the second gate structure comprising: a second metal cap between the third nanostructure and the fourth nanostructure, wherein the second metal cap has a smaller dimension than the third nanostructure and the fourth nanostructure in a channel width cross section; and a second metal layer partially surrounding the third nanostructure and partially surrounding the fourth nanostructure is met my a mere duplication of the essential working parts of the Yang device.
Since, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, and has no patentable significance unless a new and unexpected result is produced, it would have been obvious to the ordinary artisan to duplicate the parts of Yang. See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
With regard to claim 12, Yang teaches, in Figs 6 and 7, that the metal cap and the second metal cap have a substantially same work function (here they are a mere repetition of parts and so meet the limitation).
With regard to claim 14, Yang teaches, in Figs 6 and 7, that the gate structure further comprises: a second gate dielectric layer around the second nanostructure (relevant instance of 240); wherein the metal cap is located between and contacts the first gate dielectric layer and the second gate dielectric layer (see Figure 7).
Rodder teaches, in Fig 1C, that the second gate dielectric layer includes a portion interposed between a top surface of second nanostructure and a bottom surface of the metal cap (relevant instances of 110, 120, 120).
With regard to claim 15, Yang teaches, in Figs 6 and 7, that the metal layer partially surrounds and contacts the first gate dielectric layer and the second gate dielectric layer (see Figure 7).
With regard to claim 21, Yang teaches, in Figs 6 and 7, a semiconductor device, comprising: a first nanostructure (220) and a second nanostructure (225) spaced apart from the first nanostructure and arranged over the first nanostructure in a vertical direction; a metal layer (230) and partially surrounding the first and second nanostructures; and a metal cap (223) between the first and second nanostructures, wherein a first interface between the metal cap and the metal layer extends in the vertical direction and is located directly between the first and second nanostructures (see Figure 7).
Yang does not explicitly teach that the metal cap is in direct contact with the metal layer.
Rodder teaches, in Fig 1C, that the metal cap (130) is in direct contact with the metal layer (140) to, “control a work function of the stacked nanosheet FET,” ([0052]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Yang with the gate dielectric layer location of Rodder to control a work function of the FET.
With regard to claim 23, Yang teaches, in Figs 6 and 7, first and second gate dielectric layers (relevant instances of 240) surrounding the first and second nanostructures, respectively, wherein the metal layer and the metal cap are in contact with both the first and second gate dielectric layers (see Figure 7).
With regard to claim 24, Yang teaches, in Figs 6 and 7, that a first contact area between the metal cap and the first gate dielectric layer is smaller than a second contact area between the metal layer and the first gate dielectric layer (see Figure 7).
With regard to claim 25, Yang teaches, in Figs 6 and 7, that a second interface between the metal cap and the metal layer is spaced apart from the first interface and is located directly between the first and second nanostructures (the interface on the opposite side from the first interface).
Claims 8, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2018/0090569) in view of Rodder et al. (US 2015/0364542) and Chen et al. (US 2005/0242395).
With regard to claim 8, Yang/Rodder teaches most of the limitations of the claim as set forth above with regard to claim 6.
Yang/Rodder does not explicitly teach that the metal layer has a different work function than the second metal layer.
Chen teaches that the metal layer has a different work function than the second metal layer ([0022]) so that, “the threshold voltage, Vt, of the device may be controlled,” ([0022]).
Therefore it would have been obvious to the ordinary artisan at the time of filing to use metal layers with different work functions in order to control the threshold voltage.
With regard to claim 9, Yang/Rodder discloses the claimed invention except for the use of SiGe instead of TiN. Chen teaches ([0022]) that TiN and SiGe are equivalent materials known in the art.  Therefore, because these work function materials were art-recognized equivalents at the time of the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute TiN for SiGe since the substitution would yield predictable results. See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
With regard to claim 13, Yang/Rodder teaches most of the limitations of the claim as set forth above with regard to claim 12.
Yang/Rodder does not explicitly teach that the metal layer has a different work function than the second metal layer.
Chen teaches that the metal layer has a different work function than the second metal layer ([0022]) so that, “the threshold voltage, Vt, of the device may be controlled,” ([0022]).
Therefore it would have been obvious to the ordinary artisan at the time of filing to use metal layers with different work functions in order to control the threshold voltage.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2018/0090569) in view of Rodder et al. (US 2015/0364542) and Chang et al. (US 2013/0341596).
With regard to claim 22, Yang/Rodder teaches most of the limitations of this claim as set forth above with regard to claim 21.  
Yang/Rodder does not explicitly teach that the metal has is made of a mid-gap work function metal layer is made of a band-edge work function metal.
Chang teaches, in Fig 13A, that the metal has is made of a mid-gap work function metal layer is made of a band-edge work function metal ([0027], [0045]) in order to attain, “fast switching times and high current densities,” ([0004]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Yang/Rodder with the metal material of Chang to achieve fast switching times and high current densities.
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJ R GUPTA/Primary Examiner, Art Unit 2829